MEMORANDUM**
School districts in California, including County Offices of Education, are state agencies. See Eaglesmith v. Ward, 73 F.3d 857, 860 (9th Cir.1995); Belanger v. Madera Unified Sch. Dist., 963 F.2d 248, 254 (9th Cir.1992). State agencies are not “persons” subject to qui tam liability under the False Claims Act. See 31 U.S.C. § 3729(a); Vt. Agency of Natural Res. v. United States ex rel. Stevens, 529 U.S. 765, 787-88, 120 S.Ct. 1858, 146 L.Ed.2d 836 (2000). Accordingly, the district court properly dismissed the claims.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.